Citation Nr: 0214781	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  95-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO decision which denied the 
veteran's claim of service connection for PTSD.  In September 
1999, the Board remanded the claim for further development. 


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1967 to 
April 1970.  His DD Form 214 does not reflect receipt of any 
decorations which are indicative of combat service.  It was 
noted he had duty as a water specialist.  His DA Form 20 
reflects that he served in Vietnam from April 1969 to April 
1970, and was in the 168th Engineer Battalion. 

The veteran was examined for enlistment purposes in September 
1967, and his psychiatric system was normal.  In January 
1968, he complained of nervousness and said he was homesick 
and wanted a discharge.  On separation examination in April 
1970, the veteran's psychiatric system was clinically normal.  

A March 1993 VA mental disorder examination reflects that the 
veteran reported he was originally trained as a water 
purifying technician but while in Vietnam was strictly an 
infantryman and spent most of his time in the field.  He said 
he saw peoples' head and shoulders blown off.  He said that 
he was involved in ambushes, and was almost killed.  He said 
that one of his very close friends was killed in his unit and 
that he remembered this fact on a daily basis.  (It was 
noted, by the examiner, that the veteran was unable to give a 
complete history with regard to his past experiences probably 
due to IQ or possible dementia.)  Following an examination, 
the diagnoses included PTSD, alcohol dependence, and rule out 
schizophrenic reaction.  The examiner noted that the 
veteran's diagnoses were incomplete as he required 
psychological testing for a further diagnostic determination.  
In summary, it was opined that the veteran had possible PTSD 
and should be referred for psychological testing.  

A May 1993 VA PTSD examination report reflects that the 
examiner reviewed the claims file, and the veteran's 
evaluation included a clinical interview, and administration 
of the Shipley Institute of Living Scale, Minnesota 
Multiphasic Personality Inventory (MMPI), Mississippi Scale 
for Combat Related PTSD, and the Milan Clinical Multiaxial 
Inventory.  During the course of the interview, the veteran 
reported that he had served in Vietnam from April 1969 to 
April 1970.  He related that his military occupational 
specialty was that of a water purification technician but 
that he was assigned mostly to the Infantry.  He said that he 
was transferred from one outfit to another.  He said that 
once his hootch was blown up and his stereo equipment was 
destroyed.  He related that a friend of his named "Brooks" 
was injured during a fire fight and that he saw a lieutenant 
shot.  Following an examination, it was indicated that his 
MMPI profile was invalid due to his overreporting and his 
failure to interpret items in a normal fashion.  It was 
opined that the veteran did endorse symptoms of PTSD 
including recurrent distressing dreams.  It was also noted he 
did not endorse symptoms including numbing, a foreshortened 
future, or a reduced interest in activities.  The examiner 
noted that the diagnosis of PTSD rested on criterion A or 
exposure to extraordinarily stressful events.  It was 
recommended that further verification of the veteran's combat 
action be conducted before confirming the diagnosis of PTSD.  
It was noted that if a future examiner felt confident that 
the veteran was traumatized in Vietnam then the psychological 
assessment would be marginally congruent with that diagnosis. 

A May 1993 VA mental disorder examination report (update note 
or addendum of March 1993) reflects that the veteran had 
undergone additional psychological testing in May 1993.  
After reviewing the claims file, the results of psychological 
testing (which were deemed as neither supportive nor 
nonsupportive of PTSD) and the psychiatric interview, taking 
into consideration the veteran's intellectual functioning 
(which was described as in the borderline range), and giving 
the veteran the benefit of the doubt, it was opined that the 
original diagnosis of PTSD (made during the course of a March 
1993 VA examination) should stand. 

In a July 1994 statement, the Director of the Environmental 
Support Group, indicated that a unit history for the 168th 
Engineer Battalion showed that its headquarters were located 
in Lai Khe Base camp.  It was further indicated that a 
history provided details on subordinate companies.  It was 
noted that if the veteran wanted further research to be 
conducted he would have to provide greater details regarding 
his stressors.

A May 1995 VA general medical examination report shows that 
the veteran reported being nervous.  It was noted that he had 
been referred to the psychiatry department in 1994 for a 
consultation, and it was noted he had chronic depression, 
dysthymia, a history of ethanol abuse, and anxiety secondary 
to the inability to work.  Following an examination, the 
diagnoses included dysthymia, and a history of chronic 
depression and anxiety, per a psychiatric assessment. 

In a September 2001 statement, the Director of the Center for 
Unit Records Research, submitted operational reports - 
lessons learned (OR-LL) for the 168th Engineer Battalion of 
the period from May 1969 to January 1970.  It was noted that 
the OR-LL document mine sweep operations and casualties 
during the reporting period.  Additionally, submitted daily 
staff journals by the U.S. Army Engineer Command for May, 
June, and August 1969 document attacks against Dau Tieng and 
Lha Khe, the documented base camp area of the 168th Engineer 
Battalion.  Finally, the Director indicated that he was 
unable to document that the veteran was a perimeter guard or 
participated in perimeter patrols.  It was noted that the 
veteran's DA Form 20 reflected that he was a unit supply 
specialist during his Vietnam tour.   

A February 2002 VA psychiatric examination report shows that 
the veteran reported that he had served in Vietnam from April 
1969 to April 1970.  He indicated he had been in combat.  On 
examination, it was noted that the veteran's reports of war 
trauma were credible given corroborating reports.  It was 
noted, however, that the veteran's credibility was at issue 
as he had exaggerated results on his Minnesota Multiphasic 
Personality Inventory-2.  It was noted that he reported 
having severe to extreme levels of every PTSD symptom, and it 
was noted that the veteran's representations did not match 
his clinical presentation.  It was noted that he had the 
highest possible score for malingering, and thus the validity 
of the information gathered during the course of the entire 
examination was called in to question.  The examiner opined 
that it was impossible to diagnose PTSD since the veteran's 
exaggeration was at issue; it was noted that it was of 
concern that the veteran was engaging in malingering and 
seeking some secondary gain.  Following an examination, the 
Axis I diagnoses were malingering and alcohol abuse.  PTSD 
was not diagnosed. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
July 1994 RO decision which denied his claim of service 
connection for PTSD.  The RO's decision, as well as the 
statement of the case (SOC) (issued in March 1995) and 
subsequent supplemental statements of the case (SSOC) (issued 
in February and May 1999 and July 2002), informed the veteran 
that he needed to submit evidence of a current diagnosis and 
a causal connection to service in order to prevail.  VA has 
met its duty to inform the veteran.  The Board concludes the 
discussions in the rating decision, SOC, SSOCs, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The RO has requested all relevant 
(treatment) records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  Additionally, the veteran was afforded numerous VA 
examinations which not only included psychiatric testing but 
also psychological testing.  The Board finds that VA has done 
everything reasonably possible to assist the veteran. 

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for PTSD.  A July 2002 letter specifically 
informed the veteran of VCAA, including notification 
requirements, the duty to assist, and the claimant's 
responsibility.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for PTSD requires 
medical evidence diagnosing the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App 
128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  
Finally, pertinent regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
 
In Zarycki v. Brown, the U.S. Court of Appeals for Veterans 
Claims (Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  6 Vet. App. 91 (1993).  In 
Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304(d) and (f), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  See 
Doran v. Brown, 6 Vet. App. 283 (1994).  However, the Court 
has held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, supra.

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997).  When there is an approximate 
balance of evidence, the veteran is afforded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, it is noted that the veteran's DA Form 20 
reflects that he was in the 168th Engineer Battalion, while 
in Vietnam.  In a September 2001 statement, the Director of 
the Center for Unit Records Research indicated that the 
headquarters of the 168th Engineer Battalion (Dau Tieng and 
Lha Khe) were subject to attacks during the veteran's period 
of duty.  Further, it was noted that the Battalion conducted 
mine sweep operations and sustained casualties during the 
veteran's period of duty.  On VA examination in February 
2002, it was noted that the veteran's reports of war trauma 
were credible given corroborating reports.  In sum, there is 
corroborating evidence on file which supports the veteran's 
allegations of stressors. 

In this case, service connection for PTSD is not warranted, 
however, because the preponderance of the evidence 
establishes that the veteran does not have PTSD.  The 
following discussion will address this matter.

The veteran underwent a VA examination in March 1993 and it 
was noted that he had possible PTSD.  It was recommended that 
he undergo psychological testing to determine the final 
diagnosis.  In May 1993, he underwent psychological testing 
and it was concluded that he was overreporting his 
symptomatology.  It was specifically noted that his MMP-I was 
invalid.  While it was acknowledged that he had some PTSD 
symptoms like distressing dreams, it was also acknowledged 
that he did not endorse symptoms like a foreshortened future 
or reduced interest in activities.  The listed diagnosis was 
PTSD.  Notably, the examiner recommended further verification 
of the veteran's combat status before confirming the 
diagnosis of PTSD.  The examiner indicated that if a future 
examiner did indeed believe that the veteran had been 
traumatized in Vietnam, his psychological assessment would be 
marginally congruent with that diagnosis.  

A May 1993 addendum to the 1993 VA examination reports 
reflects the opinion that the veteran's psychological testing 
was neither supportive nor non-supportive of the veteran's 
PTSD diagnosis.  Giving the veteran the benefit of the doubt, 
it was opined that the veteran's  PTSD diagnosis was proper.  

Following a May 1995 VA general medical examination, the 
diagnoses included dysthymia, and a history of chronic 
depression and anxiety.  

A February 2002 VA psychiatric examination report shows that 
entire claims file was reviewed.  Further, the veteran 
underwent a clinical interview and psychological testing.  
Following this testing, it was again noted that he was 
exaggerating his symptoms and his symptoms were invalid.  It 
was opined that the veteran was malingering and seeking 
secondary gain.  The pertinent Axis I diagnosis was 
malingering.  PTSD was not diagnosed.

In sum, the aforementioned discussion of the medical evidence 
in this case shows that the diagnosis of PTSD has always been 
in question.  See March and May 1993 VA examination reports.  
As such, the veteran was required to undergo additional 
diagnostic testing, including psychological evaluations.  It 
is noted that he underwent psychological testing in May 1993 
and February 2002.  During the 1993 testing, it was noted 
that he overreported his symptomatology.  Following 
psychological testing in May 1993, it was noted that the 
results were neither supportive nor nonsupportive of the PTSD 
diagnosis.  Nevertheless, a May 1993 addendum to the March 
and May 1993 VA examination reports, reveals a diagnosis of 
PTSD.  In February 2002, it was noted he was exaggerating his 
symptoms and was deemed a malingerer.  Following a review of 
the entire claims file, including the conflicting reports 
discussed above, and following the administration of 
psychological testing and an interview, the examiner opined 
that he was unable to diagnose PTSD.  Notably, it was 
indicated that the veteran's exaggeration was again at issue.  

The Board is tasked with the responsibility of weighing all 
of the evidence.  In this instance, the Board finds that the 
February 2002 VA examination report is the most probative 
piece of evidence of record.  Again, it is noted that the 
February 2002 VA examiner reviewed the entire record 
including the conflicting examinations conducted in March and 
May 1993.  It is noted that two of the three examination 
reports conducted in 1993 do not support a diagnosis of PTSD.  
It is acknowledged that the May 1993 VA addendum reflects the 
diagnosis; however, such opinion is outweighed by the 2002 VA 
examination report which is thorough, objective, and 
convincing.

It is noted that the veteran argues that his combat service 
in Vietnam caused him to develop PTSD.  The veteran, however, 
is not competent to offer his opinion regarding the proper 
diagnosis of any psychiatric impairment of the etiology 
thereof.  Espiritu v. Derwinski, 1 Vet. App. 492 (1992) 

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim of service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied as the Board concludes that he does not have PTSD. 

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board also notes that the provisions of 38 
U.S.C.A. § 1154 (West 1991) do not assist the veteran in the 
outcome of the case.  The issue before the Board is whether 
the veteran has PTSD. T he provisions of section 1154 do not 
address the question of current disability.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of service connection.  As such, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

Service connection for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

